UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 10-7186


JORGE GEVARA, a/k/a Jorge Galeas, Jr.,

               Plaintiff – Appellant,

          v.

BOYD BENNETT, Ex-Director of Prisons; F. B. HUBBARD,
Superintendent; CRUTCHFIELD, Assistant Superintendent of
Programs; WENDY BRANCH, Unit Manager; PERRITT, Unit Manager;
JOHN DOE, Disciplinary Hearing Officer; JOHN DOE, Facility
Classification Committee; R. HAMPTON, Investigating Officer
(now S.T.G. Officer); L. STAR, Correctional Officer,

               Defendants – Appellees.



                           No. 10-7279


JORGE GEVARA, a/k/a Jorge Galeas, Jr.,

               Plaintiff – Appellant,

          v.

BOYD BENNETT, Ex-Director of Prisons; F. B. HUBBARD,
Superintendent; CRUTCHFIELD, Assistant Superintendent of
Programs; WENDY BRANCH, Unit Manager; PERRITT, Unit Manager;
JOHN DOE, Disciplinary Hearing Officer; JOHN DOE, Facility
Classification Committee; R. HAMPTON, Investigating Officer
(now S.T.G. Officer); L. STAR, Correctional Officer,

               Defendants – Appellees.
                            No. 10-7386


JORGE GEVARA,

                Plaintiff – Appellant,

          v.

BOYD BENNETT, Ex-Director of Prisons; F. B. HUBBARD,
Superintendent; CRUTCHFIELD, Assistant Superintendent of
Programs;   WENDY   BRANCH,   Unit   Manager;   PERRITT,   Unit
Manager;   JOHN   DOE,   Disciplinary   Hearing   Officer;   R.
HAMPTON, Investigating Officer (Now S.T.G. Officer); L.
STAR, Correctional Officer,

                Defendants – Appellees.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge; L. Patrick Auld, Magistrate Judge. (1:09-
cv-00343-WO-LPA)


Submitted:   December 16, 2010            Decided:   December 28, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorge Gevara, Appellant Pro Se.    Lisa Yvette Harper, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

              In these consolidated cases, Jorge Gevara appeals the

district      court’s      order   adopting     the    recommendation            of     the

magistrate     judge    and    dismissing      his    42    U.S.C.    § 1983      (2006)

civil rights action without prejudice for failure to exhaust

administrative remedies and the magistrate judge’s interlocutory

orders    denying     Gevara’s     motions     seeking       leave    to    amend,      to

reconsider, and for a certificate of appealability. *                            We have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm    on    the     reasoning    of   the    district       court       and    the

magistrate judge.          Gevara v. Bennett, No. 1:09-cv-000343-WO-LPA

(M.D.N.C.     Aug.     18,    2010;   Aug.     30,    2010;      Sept.     21,    2010).

We deny Gevara’s motion for a certificate of appealability and

dispense      with   oral      argument    because         the   facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




      *
       Gevara’s appeals from the magistrate judge’s orders were
interlocutory when filed. The district court’s subsequent entry
of a final judgment permits review of the magistrate judge’s
orders under the doctrine of cumulative finality.     See In re
Bryson, 406 F.3d 284, 287-89 (4th Cir. 2005); Equip. Fin. Group,
Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347 (4th Cir.
1992).



                                          3